UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6606



JAMES L. PADGETT, JR.,

                                                Plaintiff - Appellant,

          versus


RICKY HARRISON, Warden of Kershaw Correctional
Institution; LARRY BATSON, Legal Counsel;
MAJOR NEASMAN; SERGEANT COMMANDER, Contraband
Officer; WOODLY, Librarian Kershaw Correction-
al Institution, South Carolina Department of
Corrections; MRS. CAUTHEN, Property Control;
MRS. GALLOWAY, Grievance Coordinator,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. C. Weston Houck, Chief District
Judge. (CA-98-1259-6)


Submitted:   August 19, 1999                 Decided:   August 26, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


James L. Padgett, Jr., Appellant Pro Se. Lesli Brown Darwin, SOUTH
CAROLINA DEPARTMENT OF CORRECTIONS, Columbia, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     James Padgett, Jr., appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Padgett v. Harrison, No. CA-98-1259-6 (D.S.C. Mar. 30, 1999).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2